Citation Nr: 1539800	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, pesticides, or other chemicals.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, pesticides, or other chemicals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel 



INTRODUCTION

The Veteran had active service from September 1969 to December 1969.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the Board's Washington DC offices in February 2013.  A transcript of his hearing has been associated with the record.  

The appeal was remanded in January 2015 for development of the record.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer and diabetes mellitus.  He maintains that he was involved in a cleanup of a major spill outside of a building at the Ft. Leonard Wood chemical storage depot, which had been vandalized in the fall of 1969.  He states that during this activity, he was exposed to a variety of defoliants, petroleum distillates, toxic chemicals, and poisons.  

As noted in the January 2015 remand, the Veteran has submitted reports of environmental assessments conducted by Federal agencies in 1979 and 1982, showing that soil samples taken at Fort Leonard Wood revealed various toxins, to include 2-4-dichlorophenoxyacetic acid.  The Board noted, however, that because these studies occurred years following the Veteran's separation from service, it was not clear whether the presence of these toxins in the soil was the result of any incident during the period that the Veteran was present at Ft. Leonard Wood.  The Board directed that the AOJ pursue verification of the incident described by the Veteran, or the ensuing clean up activity in which the Veteran alleges to have played a part.  

In response to the Board's directives, the AOJ requested the Veteran's service personnel records, but does not appear to have pursued development that might verify the incident described by the Veteran or any ensuing clean up activity.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, it does not appear that any action was taken in effort to verify the Veteran's reports of a vandalism incident at Fort Leonard Wood, or the activity following this reported incident.  Thus, additional action is required on the part of the AOJ.

Accordingly, the case is REMANDED for the following:

1.  Request from the appropriate agency or agencies (i.e., the Department of Defense, the Defense Threat Reduction Agency, the U. S. Army and Joint Services Records Research Center, or other agencies as appropriate) assistance in the verification of the incident described by the Veteran during which a storage facility was vandalized or damaged in the fall of 1969, and the subsequent cleanup of that site.  If this incident is verified, efforts should be taken to determine the nature of any herbicides, pesticides, or other chemicals involved.

If, after making reasonable efforts to obtain any outstanding Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




